          Case 1:08-cv-00502-RCL Document 131 Filed 09/19/19 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA
------------------------------------------------------------------- X

MARY NELL WYATT, et al.,

                                  Plaintiffs,                           Docket No: 08-cv-502 (RCL)

                          -against-

SYRIAN ARAB REPUBLIC, et al.,

                                  Defendants.

------------------------------------------------------------------- X

                     DECLARATION OF NITSANA DARSHAN-LEITNER

        NITSANA DARSHAN-LEITNER of Ramat Gan, Israel, declares pursuant to 28 U.S.C.

§ 1746, as follows:

        1.       I am an attorney licensed to practice law in the State of Israel since 1996. For the

past 21 years I have practiced in the area of international human rights law and representing

victims of terrorism. I have devoted my career to fighting terrorism using the legal system.

        2.       In the timeframe of 2000-2001 I was actively seeking to develop new areas of

litigation against state sponsors of terrorism. At that time, there had been a number of terror

victim cases filed against Iran. However there were no other cases against Syria, even though

Syria was a known state sponsor of terrorism and had long been so designated by the United

States government. Working together with other attorneys affiliated with my office, we

researched terror attacks sponsored by Syria, and investigated the possibility of bringing a claim

against Syria.

        3.       From our research, we learned of the 1991 kidnapping of US citizens Marv

Wilson and Ronald Wyatt (along with another US citizen, Richard Rives, Australian citizen
         Case 1:08-cv-00502-RCL Document 131 Filed 09/19/19 Page 2 of 5



Allen Roberts, and UK citizen Gareth Thomas Jones) in Turkey by the Kurdish separatist terror

organization PKK. We saw that no litigation had been commenced on their behalf against

anyone despite that 10 years had passed. We researched the event and concluded that a viable

case could be brought, and contact was made by my office with Marv Wilson.

       4.      In the 2000-2001 time period we were working with Rhode Island attorney David

Strachman on several terror victim litigation matters in the US courts. These included Ungar v.

Palestine Liberation Organization, 00-cv-105 (D.R.I.), Ungar v. Islamic Republic of Iran, 00-cv-

2606 (D.D.C.), Rubin v. Islamic Republic of Iran, 01-cv-0165 (D.D.C.), and Halperin v. Islamic

Republic of Iran, 01-cv-1702 (D.D.C.).

       5.      We shared our investigation about the 1991 PKK attack with Mr. Strachman and

provided him with Mr. Wilson’s contact information. He contacted Marv Wilson and Ronald

Wyatt’s widow Mary Nell Wyatt, now known as Mary Nell Lee, about the possibility of bringing

suit. I also spoke directly to Richard Rives, who was not interested in participating.

       6.      The plan was for Mr. Strachman to serve as U.S. counsel on the case, as was our

practice in other cases, and my office would provide much of the research, drafting, and

organizing of the litigation. Accordingly, Mr. Strachman had the plaintiffs sign his firm’s

retainer agreement (which states clearly that the work and the fees could be apportioned with

other attorneys).

       7.      From the beginning Mr. Strachman worked together with us on the case, which

was always known to the clients. During the years of Mr. Strachman’s involvement with the

case, 2001-2012, I participated in communications with the clients, including being cc’ed on

emails and occasionally participating in telephone calls along with Mr. Strachman. In addition, I

met with Mary Nell Lee on two occasions in Jerusalem when she visited Israel. During both

meetings we discussed the work being conducted on the lawsuit.
         Case 1:08-cv-00502-RCL Document 131 Filed 09/19/19 Page 3 of 5



       8.     On May 12, 2006 Ms. Lee emailed Mr. Strachman inquiring whether she could

meet him in Jerusalem during her upcoming visit (Ex. N, May 12, 2006 1:13 AM), and Mr.

Strachman responded that he would not be there but “my partners will be and would like to meet

with you.” (Ex. N, May 12, 2006 9:48 AM). Mr. Strachman informed me of the exchange and I

emailed Ms. Lee stating “I am one of your Israeli based attorneys working on the case against

Syria” and offering to arrange a meeting during her visit. (Ex. O, June 4, 2006 12:47 AM). Ms.

Lee stated she was planning to be in Jerusalem from July 26, 2006 - September 1, 2006 (Ex. O)

and in fact we met when Ms. Lee was in Jerusalem and discussed the case against Syria.

       9.     Much of the work on the case was performed by myself or attorneys affiliated

with my office who work with me on terror victim cases, particularly my colleague Mordechai

Haller, who prepared advanced drafts of most of the pleadings, motion papers, and briefs Mr.

Strachman filed. Mr. Strachman has acknowledged these facts in his filings in this case and the

predecessor case, and in his declaration accompanying our Reply.

       10.    When Mr. Strachman first informed us and the plaintiffs that he wished to

withdraw, my husband Avi and I were in touch with the plaintiffs, particularly Mary Nell

(Wyatt) Lee and Marv Wilson and told them that we were willing to continue working on their

case and would find alternate U.S. counsel for them. It was clear from that conversation that

Ms. Lee and Mr. Wilson knew we had been involved in the case during the time Mr. Strachman

was their U.S. counsel.

       11.    In 2012 when Mr. Strachman indicated he wished to withdraw from the case, he

acknowledged our involvement in his motion to withdraw:

       Prior to the inception of this litigation, plaintiffs retained Attorney Darshan-
       Leitner regarding the terrorist attack which is the subject of these cases. Attorney
       Darshan-Leitner and lawyers associated with her office were involved in initiating
       this litigation and have participated in all aspects of this case. After organizing the
         Case 1:08-cv-00502-RCL Document 131 Filed 09/19/19 Page 4 of 5



       litigation, they sought the assistance of the undersigned to serve as counsel in
       Washington and have continued representing plaintiffs throughout every phase of
       this litigation. The undersigned has been informed by attorneys at that firm that
       they are actively engaged in seeking new counsel for plaintiffs. They have
       indicated that under the circumstances, counsel should move to withdraw and
       advised the undersigned to file this motion.
(Dkt. 24, 08-cv-502, p. 7, n.2). Mr. Strachman further stated “Plaintiffs are also represented by

the Law Office of Nitsana Darshan-Leitner of Tel Aviv who is helping plaintiffs obtain successor

counsel for this litigation.” (Dkt. 24, 08-cv-502, p. 7).

       12.     When Mr. Strachman’s motion to withdraw was granted, we were immediately in

touch with the plaintiffs via Mr. Wilson and Ms. Lee and told them we would find them

replacement U.S. counsel.

       13.     We ultimately arranged for attorney Robert J. Tolchin, Esq. to serve as U.S.

counsel for the plaintiffs, which the plaintiffs were informed of and agreed to before the July 2,

2012 conference. The terms of Mr. Tolchin’s involvement were the same one-third contingency

fee arrangement as the plaintiffs had with Mr. Strachman, with it being specifically agreed that

that percentage covered legal fees of Mr. Tolchin, my office and the attorneys affiliated

therewith, as well as all fees owed by the plaintiffs under the 2001 agreement with Mr.

Strachman.

       14.     Mr. Wilson and Ms. Lee were very thankful for our efforts and commitment to

their case. Ms. Lee expressed this sentiment in writing six months later when, on December 18,

2012, she emailed me stating:

       Dear Avi & Nitsana,
       I know you all are very busy and I didn’t want to bother you with a call today. We
       are confident that you are doing everything possible to follow up on our
       judgment.
         Case 1:08-cv-00502-RCL Document 131 Filed 09/19/19 Page 5 of 5



       I just wanted to thank you so very much for not giving up on our case. We are
       all very, very grateful for you[r] hard work.
       If you need anything from me, please let me know. And as you have new things to
       share with us concerning this, we look forward to hearing from you.
       May God continue to bless you all,
       Mary Nell Le[e]
(Ex. L, December 18, 2012 4:54 PM) (emphasis added).

       15.     I flatly deny Marv Wilson’s claim that “Withdrawing Counsel stated they were

and are unwilling to attempt collection enforcement.” (Dkt. 125, p. 5). No such statement has

ever been made by the undersigned or to my knowledge by Mr. Tolchin.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: Ramat Gan, Israel
       September 18, 2019
                                                    ________________________________
                                                    Nitsana Darshan-Leitner
